 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS JOSEPH MELGER,                             No. 2:18-cv-3045 CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    COUNTY OF PLACER, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On February 27, 2019, the court screened plaintiff’s complaint as the court is required to

19   do under 28 U.S.C. §1915A(a). The court dismissed plaintiff’s complaint with leave to amend.

20   Plaintiff filed an amended complaint on March 11, 2019, and then a “second amended complaint”

21   on March 20, 2019. The “second amended complaint” appears to be a supplement to plaintiff’s

22   amended complaint, despite the fact that plaintiff was informed in the February 27, 2019 order

23   that any amended complaint “be complete in itself without reference to any prior pleading.”

24   Good cause appearing both complaints will be dismissed with leave to file a third amended

25   complaint which contains all of plaintiff’s claims. Plaintiff is reminded to review the contents of

26   the court’s February 27, 2019 order in drafting his third amended complaint

27   /////

28   /////
                                                        1
 1          In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s amended and second amended complaints are dismissed.
 3          2. Plaintiff is granted thirty days from the date of service of this order to file a third
 4   amended complaint that complies with the requirements of this order, the Civil Rights Act, the
 5   Federal Rules of Civil Procedure, and the Local Rules of Practice. The third amended complaint
 6   must bear the docket number assigned this case and must be labeled “Third Amended
 7   Complaint.” Failure to file a third amended complaint in accordance with this order will result in
 8   a recommendation that this action be dismissed.
 9   Dated: July 22, 2019
10

11

12

13

14   1
     melg3045.sup
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
